                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 1 of 21
DocuSign EnvelopeID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                                  STIPULATION OF SETTLEMENT AND RELEASE

                         This stipulation of class action settlement and release (“Agreement”) is entered

                into by and between Plaintiff Mack Perez-Tejada and Christopher Estevez (“Plaintiffs”).

                on behalf of themselves andall others similarly situated, and Defendant Mattress Firm,

                Inc. (“Mattress Firm” or “Defendant”) (collectively, the “Parties”), to voluntarily and

                completelysettle and resolve the above captioned matter (the “Action”) on the following

                terms:

                                                            Recitals

                         1.      On or about December 12, 2017, Plaintiff Perez-Tejada filed a Complaint

                in the United States District Court, District of Massachusetts, captioned as Mack Perez-

                Tejada, Roger Ricks II, Roy McElroy, Ashraf Meshriky, and Ezenwa Onukwue, on

                behalf of themselves andall others similarly situated, v. Mattress Firm, Inc., et al., Case

                No. 1:17-cv-12448.

                         Ze      On or about January 12, 2018, Plaintiff Mack Perez-Tejada filed an

                Amended Complaint adding three additional Plaintiffs.

                         3.      On or about November 26, 2019, Plaintiff Mack Perez-Tejada filed a

                Second Amended Complaint removingall other Plaintiffs and adding Mr. Estevez as well

                as claims to the Complaint after receiving permission from the Court to do so via an

                Electronic Order issued on November25, 2019.

                         4.      The Second Amended Complaint in the Action alleges claims on behalf of

                Plaintiffs and a putative class of other current and former employees employed at

                Mattress Firm in Massachusetts of alleged nonpayment of overtime, Sunday premium




                                                             1 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 2 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                pay, and Holiday premium payin violation of 29 U.S.C. §207(a)(1), M.G.L. c. 136, §§ 6,

                 16, M.G.L.c. 149, $$ 148, 150, and M.G.L. c. 151, § 1A-1B.

                         I:      On or about August 20, 2019, the parties began engaging in good faith

                settlement discussions.

                         6.      As part of the negotiation process, Defendant provided Plaintiffs’ Counsel

                with information relating to Defendant’s calculations relating to the range of potential

                damages that would be recoverable by the Settlement Class in the Action.

                         FA      On or about September 20, 2019, the Parties reached an agreement to

                settle the Action on the terms identified in this Agreement.

                         8.      In agreeing to the settlement embodied in this Agreement, Plaintiffs and

                their counsel have considered: (i) the facts developed during their investigation of the

                Action and the law applicable thereto, (ii) the attendant risks of continuedlitigation and

                the uncertainty of the outcome of the Action, and (iii) the desirability of permitting the

                settlement to be consummated according the terms of this Agreement; and have

                concluded that the terms and conditions of the settlement and this Agreementare fair,

                reasonable, and adequate, andin the best interests of Plaintiffs and Settlement Class (as

                defined below).

                         9.      Defendant denies the material allegations in the Action, including all

                allegations of wrongdoing,fault, liability or damageto Plaintiffs and the class, deniesthat

                it engaged in any wrongdoing,denies that it committed any violation of law, deniesthatit

                acted improperly in any way, believes that it acted properly at all times, and believes the

                Action has no merit, but it is entering into this Agreement because the proposed

                settlement would eliminate the burden, risk, and expense of further litigation.        The




                                                             2 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 3 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                 Agreementandthe settlement of the Action are not and shall not in any way be construed

                 as an admissionor evidenceof any violation by Defendant of any acts for whichliability

                 mayattach.

                         10.     This Agreement shall be binding upon and inure to the benefit of the

                 Parties hereto and their respective heirs, executors, administrators, successors, transferees

                 and assigns, and upon any corporation or other entity with which any party hereto may

                 merge, consolidate or reorganize.

                                                             Definitions

                         11.     The following terms are defined as follows for purposes of this

                 Agreement:

                         a.      “Court” means the United States District Court for the District of

                         Massachusetts.

                         b.      “Defendant” means Mattress Firm, Inc., as well as its past and present and

                         future parent companies, subsidiaries, affiliates, divisions, agents, employees,

                         owners,    members,     managers,     officers, directors, partners,   investors,   legal

                         representatives, accountants, trustees, executors, administrators, real or alleged

                         alter egos, predecessors, successors, transferees, assigns, insurers, reinsurers,

                         heirs, successors and assigns.

                         ©:      “Effective Date” meansthirty five (35) days following the date of Final

                         Approval (as defined below), provided there are no appeals of the Court’s order

                         granting Final Approval, or uponthe final disposition of any appeal that has the

                         effect of affirming the orderin its entirety.




                                                               3 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 4 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         d.      “Fairness Hearing” means the hearing before the Court to consider the

                         fairness of the settlement. Pursuant to the timetable set forth in the Agreement,

                         the Parties will requestthat the Court schedule the Fairness Hearing to be held no

                         earlier than one hundred fifteen (115) days after the issuance of the Preliminary

                         Approval Order.

                         e.      “Final Approval” means an order endorsed by the Court after the Fairness

                         Hearing that finally and unconditionally grants Plaintiff's Motion for Final

                         Settlement Approval.

                         f.       “Mailing” meanstheinitial or re-mailing by the Settlement Administrator

                         of the notice, objection and opt-out forms to Settlement Class Members.

                         g.      “Plaintiffs’ Counsel” means James D. Livingstone and John P. Regan of

                         The Employee Rights Group, LLC, and Raymond P. Ausrotas and Sarah E. A.

                         Sousa of Arrowood LLP, whoshall serve as counsel for the Settlement Class (as

                         defined below).

                         h.      “Settlement Administrator” means Optime Administration, LLC, a third-

                         party organization that shall be responsible for the administration of the

                         settlement, including issuing notices, issuing tax and claim forms, withholding

                         and payment of taxes, opening and maintaining a Qualified Settlement Fund

                         (“QSF”),    and   making     distributions to   the   Settlement   Class   Members,   as

                         authorized by the Court. The duties of the Settlement Administrator are defined

                         in more detail below.

                         i;      “Settlement Class” means a class to be certified for the purposes of

                         settlement of this matter and comprised of all individuals who worked as




                                                              4 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 5 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         commission sales employees at Mattress Firm stores in Massachusetts during the

                         time period from October 23, 2016 to August 1, 2019.




                                                             Terms

                         12.     Notice to Class and Court Approval: The Parties agree to cooperate to

                provide notice to the Settlement Class and seek Court approval of this proposed

                settlement as follows:

                         a.      Plaintiffs shall seek preliminary approval of the settlement, authorization

                         to issue notice to the Settlement Class Members, and a date for a Fairness Hearing

                         in a motion to be filed by as soon as possible.       Plaintiffs’ Counsel shall be

                         responsible for preparing and filing the motion for preliminary class settlement

                         approval, as well as the proposed class notice, objection and opt-out forms,

                         subject to review and approval by Defendant’s counsel.

                         b.      Defendant shall send out notices pursuant to 28 U.S.C. § 1715(b)toall

                         appropriate State officials within ten (10) days after the filing of the motion for

                         preliminary class settlement approval.

                         a       Defendant shall provide the Settlement Administrator and Plaintiffs’

                         Counsel with the names and last known addresses for all Settlement Class

                         Members within twenty-one (21) days after the Court issues its preliminary

                         approval order.     Within that same time frame, Defendant will also provide the

                         Settlement Administrator and Plaintiffs’ Counsel with Defendant’s damages

                         estimate based on hours of overtime, Sunday hours, and holiday hours worked.




                                                             5 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 6 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         d.       The Settlement Administrator shall send the notices, tax and opt-out forms

                         to all Settlement Class Members by first class mail within fourteen (14) daysafter

                         receiving the names and last known addresses for all Settlement Class Members.

                         In the event the Settlement Administrator receives returned notices due to

                         incorrect or out-of-date addresses, the Settlement Administrator shall, within

                         twenty-one (21) days of receiving the returned notices, forward such returned

                         notices and claim forms by first class mail to any new or updated address that

                         may becomeavailable.

                         e.       Settlement Class Members will have forty-five (45) days from the date of

                         the Mailing to return their completed opt-out forms or their written objections to

                         the settlement to the Settlement Administrator and to file objections with the

                         Court.     To be considered timely, such forms or written objections must be

                         received, if delivered by means other than United States First Class Mail, or

                         postmarked, by a date certain to be specified on the notice, which will be forty-

                         five (45) calendar days after the Settlement Administrator sends out the Mailing.

                         The Parties may file written responses to any objections received prior to the Fairness

                         Hearing.

                         f.       The parties will act in good faith to achieve maximum notice and

                         participation from the class.

                         g.       Plaintiffs shall seek final approval of the settlement at a Fairness Hearing

                         to take place on a date designated by the Court. Within fourteen (14) days after

                         the expiration of the Settlement Class Members’ deadline for returning opt-out




                                                             6 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 7 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         forms and objections, Plaintiffs’ Counsel shall prepare and file a motion forfinal

                         settlement approval, subject to approval by Defendant’s counsel.

                         13;     Gross Settlement Fund:      Defendant agrees to pay the total sum of one

                million two hundred thousand dollars ($1,200,000) to settle this matter (the “Gross

                 Settlement Fund”).       The Gross Settlement Fund shall represent Defendant’s total

                obligation to Plaintiffs, the Settlement Class, and Plaintiff's Counsel, and shall include

                payments to Settlement Class Members, incentive payments to Plaintiffs, the costs of

                administering the settlement, all attorneys’ fees and costs, and Defendant’s share of

                payroll taxes. Defendant will pay all fees required by the Settlement Administrator to

                 administer the settlementprior to the Effective Date of the settlement. Such amounts will

                be deducted from the Gross Settlement Fund.            Within fourteen (14) days after the

                Effective Date of the Settlement, Defendant shall fund the Gross Settlement Fund in

                consideration for the dismissal with prejudice of the Action and in full and complete

                 satisfaction of the claims alleged by Plaintiff, on behalf of himself and the Settlement

                Class. The Gross Settlement Fundshall be distributed as follows:

                         a.      $400,000.00 in attorneys’ fees, to be paid without deductions either by

                         check or by wire transfer, and to be reported in an IRS Form 1099 at the

                         appropriate time;

                         b.      $10,000.00 as incentive payments to each named Plaintiff, which shall be

                         subject to approval by the Court and paid without deductions, and which shall be

                         reported on an IRS Form W-2at the appropriate time;




                                                             7 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 8 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         ©.      $30,000.00 as costs for the retention of Dundon Advisors, LLC as

                         bankruptcy advisers regarding Mattress Firm Inc.’s Chapter 11 bankruptcyfiling

                         in or about September 2018 and $800ascosts forfiling fees.

                         d.      The actual      costs of engaging the       Settlement Administrator and

                         establishing the QSF, which should not exceed $50,000.00. In the unlikely event

                         such costs do exceed $50,000.00, such excess shall come from the Gross

                         Settlement Fund and will not require additional funds from the Defendant;

                         €.      The remainder (“Net Settlement Fund”) will be distributed to the

                         Settlement Class Members pursuantto the formula set forth in paragraph 14; and

                         f.      Any amounts remaining after distribution to the Settlement Class shall be

                         distributed to the cy pres recipientsas set forth in paragraph 16(e).

                         14.     Calculation of Settlement Shares:       The Net Settlement Fund will be

                distributed to Settlement Class Members based upon the following formula: Each

                Settlement Class Member will receive his or her pro rata share of the Net Settlement

                Fundusing their estimated damages to determine their proportionate share and no one’s

                estimated damageswillbeless than $100.

                         15.     Settlement Administrator: Defendant’s Counsel shall be responsible for

                retaining Optime Administration, LLC as Settlement Administrator to serve as the

                administrator of the settlement and perform services including, without limitation,

                dissemination of notices to Settlement Class Members, distribution of fees and costs,

                distribution of awards from the Settlement Fund to Settlement Class Members, employer

                tax payments and tax reporting related to the settlement payments, and providing notices

                of the Parties’ settlement to governmental authorities as required by law. All disputes




                                                             8 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 9 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                 relating to the Settlement Administrator’s ability and need to perform its duties shall be

                referred to the Court, if necessary, which will have continuing jurisdiction over the terms

                 and conditionsof this Agreement, until all payments and obligations contemplated by the

                 Agreement have been fully carried out.           All costs of administering the Settlement,

                 including all fees and costs paid to the Settlement Administrator shall be paid from the

                 Gross Settlement Fund and shall reduce the amount of the Net Settlement Fund payable

                 to the Settlement Class Members.            It shall be the responsibility of the Settlement

                 Administrator to withhold the payroll deductions from the amounts payable to the

                 Settlement Class Members,to pay the payroll taxes from the Gross Settlement Fund,to

                prepare and deliver any necessary tax documentation for signatures by all necessary

                 parties, and to cause the appropriate informational and other tax return filings to occur.

                 The Settlement Administrator shall also discharge other duties as required under the

                 terms of this Agreement.

                         16.     Tax Treatment:       Payments to the Settlement Class Members shall be

                 allocated 100% as wages subject to appropriate withholdings, for which the Settlement

                 Administrator shall issue IRS Forms W-2.          Settlement Class Members, Plaintiffs, and

                 Plaintiffs’ Counsel shall be responsible for their respective tax obligations and for all

                 other taxes associated with the settlement payments. Defendant makesno representation

                 regardingthe allocation or tax treatment of the Payments describedherein.

                         17.     Settlement Distribution Process:         Within fourteen (14) days after

                 Defendant funds the Gross Settlement Fund, the Settlement Administrator shall issue

                 checks to Plaintiffs’ Counsel for the incentives and attorneys’ fees and Dundon




                                                               9 of 20
                   Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 10 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                Associates, LLC for fees. Settlement payments to Settlement Class Members from the

                Net Settlement Fundshall be distributed as follows:

                         a.      No later than fourteen (14) days after Defendant funds the Gross

                         Settlement Fund, the Settlement Administrator shall provide to Plaintiffs’ and

                         Defendant’s counsel a listing indicating the amounts to be issued to each

                         Settlement Class Member. Counselshall resolve all objections to the spreadsheet

                         within seven (7) daysthereafter.

                         b.      To receive a share of the Net Settlement Fund, Settlement Class Members

                         do not need to submit a claim form. Settlement checks will be mailed to those

                         Settlement Class Members whodid notoptout of the Settlement Class.

                         c.      The Settlement Administrator shall distribute the Net Settlement Fund to

                         the Settlement Class Members according to the final agreed upon spreadsheet no

                         later than fourteen (14) days after the spreadsheet is finalized. Settlement Class

                         Members will have ninety (90) daysto either return or cash the settlement checks.

                         d.      The Settlement Administrator shall distribute all proceeds of the Net

                         Settlement Fund that are not claimed by Settlement Class Members within ninety

                         (90) days after issuance of checks shall be redistributed to the Settlement Class

                         Members no later than fourteen (14) days after the expiration oftheinitial round

                         of settlement checks. Settlement Class Members will then have ninety (90) days

                         to either return or cash the second round of settlement checks.

                         e.      No portion of the Gross Settlement Fund or Net Settlement Fund shall

                         revert to Defendant.        To the extent any residual funds remain following

                         distribution of the Net Settlement Fund (e.g., from un-cashed checks), such




                                                             10 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 11 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         residual fundsshall be held for a period of forty-five (45) days after the expiration

                         of all settlement checks to resolve any disputes that mayarise. Five (5) days after

                         that 45-day period has elapsed, all residual funds shall be donated on a cy pres

                         basis to: Massachusetts Legal Assistance Corporation.

                         18.     Release of Claims: As of the Effective Date, all claims for relief asserted

                in the Action shall be dismissed with prejudice and on the merits, with all rights of appeal

                waived. Such dismissal shall be without attorneys’ fees or costs to any Party.

                         a.      Limited Release as to Settlement Class Members:        As of the Effective

                         Date, and by operation of the Final Approval, the Settlement Class Membersshall

                         be deemed to have released, dismissed, and forever discharged all known and

                         unknownstate and federal claims against Defendant, arising from October 23,

                         2016 through the date of Final Approval, that were or could have beenasserted in

                         the Action by Plaintiffs and the Settlement Class relating to Mattress Firm’s pay

                         and record-keeping practices under the Massachusetts Wage Law (M.G.L.c. 136,

                         §§ 6, 16, M.G.L. c. 149, §§ 148, 150), Massachusetts Minimum Wage Law

                         (M.G.L. c. 151 §§1 and/or the Massachusetts Overtime Law (M.G.L. c.           151, §

                         1A-1B), and the Fair Labor Standards Act of 1938, including all claimsrelating to

                         the non-payment of minimum wage, overtime pay, Sunday and holiday pay, and

                         all related commonlaw claims, such as breach of contract and unjust enrichment.

                         b.      General Release as to Plaintiffs: In conjunction with the settlement of the

                         Action, Plaintiffs shall execute a separate General Release releasing and

                         discharging Defendant of any andall charges, complaints, claims, or causes of

                         action of any nature whatsoever, known or unknown, suspected or unsuspected,




                                                             11 of 20
                   Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 12 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                          contingent or non-contingent, which now exist, or have existed upon any theory

                          of law or equity now existing or concerning the existence in the future which they

                          have, claim to have, ever had, or ever claimed to have had against Defendant

                          through the date of execution of this Agreement.       The General Release will

                          include any releasable claims under contract law, the regulations and the statutory

                          and commonlaw ofany state, including the Commonwealth of Massachusetts,

                          and any federal, state or local statute, ordinance or regulation including, without

                          limitation, the Age Discrimination in Employment Act of 1967, Title VII of the

                          Civil Rights Act of 1964, as amended, the Americans With Disabilities Act, as

                          amended, the Fair Labor Standards Act of 1938, the Massachusetts Civil Rights

                          Act, the Massachusetts Equal Rights Act, Massachusetts General Laws Chapters

                          151 and 151B), as amended, Massachusetts’ wage and hourlaws(including the

                          Minimum Wage and Overtime Laws), the Family and Medical Leave Act, and the

                          Employee Retirement IncomeSecurities Act, retaliation or whistleblowerclaims.

                          19.    Court Approval:       This settlement is conditioned upon approval by the

                 Court.    If the Court does not approve the settlement, the Parties shall cooperate to

                 effectuate approval.     If the Parties are unable to effectuate approval, after making

                 diligent, good faith efforts, the Agreement shall become null and void, and the Parties

                 shall be restored to their respective positions in the Action as they existed immediately

                 prior to the execution of this Agreement.

                          20.    Resolution of Disputes: The Parties agree that any disputes that may arise

                 between them during the administration of this settlement shall be brought to the Court.




                                                             12 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 13 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         21.     Reasonable Settlement: The Parties agree that the allocation of the Gross

                Settlement Fund set forth in this Agreement is reasonable and that such payments

                constitute a fair allocation of the Settlement Fund. The Parties agree that the terms and

                conditions of this Agreement were negotiated at arm’s length and in good faith by the

                Parties, and reflect a settlement that was reached voluntarily based upon adequate

                information and sufficient investigation and after consultation with experienced legal

                counsel.

                         22.     Governing Law and Jurisdiction of the Court: All terms of the Parties’

                Agreementand the exhibits and schedules hereto shall be governed by and interpreted

                according to the Federal Rules of Civil Procedure and the laws of the Commonwealth of

                Massachusetts, regardless of its conflicts of laws. In addition, any dispute regarding the

                interpretation or validity of or otherwise arising out of this Agreement, or relating to the

                Action or the Released Claims, shall be subject to the jurisdiction of the Court, and the

                Plaintiffs, Settlement Class Members and Defendants agree to submit to the personal

                jurisdiction of the Court.

                         23.     Counterparts:    This Agreement may be executed in counterparts. When

                each Party has signed and delivered at least one such counterpart, each counterpart shall

                be deemed an original and, when taken together with other signed counterparts, shall

                constitute one Agreement.        Facsimile, electronic or scanned signatures shall have the

                sameeffect as original signatures.

                         24.     No Publicity: Plaintiffs and Plaintiffs’ counsel agree not to publicize in

                any way, whether in writing, orally or electronically (including online, web or internet

                postings, blogs or any other form of public media) to anyone, unless compelled by law, or




                                                             13 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 14 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                contact any media organization regarding the fact or terms of this Agreement.             In

                response to media inquiries, they will not discuss the settlement.

                         25.     Defendant’s Right Not To Proceed With Settlement: Defendant reserves

                the right not to proceed with the settlement if 10% or more of the class opts out of the

                settlement. If Defendantelects its right not to proceed as provided in this paragraph,this

                Agreement will be rendered null and void, and the Parties shall be restored to their

                respective positions in the Action as they existed immediately prior to the execution of

                this Agreement.

                         26.     Entire Agreement:           This Agreement constitutes the entire agreement

                between the Parties relating to the settlement and transactions contemplated hereby. All

                prior or contemporaneous agreements, understandings, representations, and statements,

                whetheroral or written and whether by a Party or such Party’s legal counsel, are merged

                herein. This Agreement supersedesall prior agreements and understandings among the

                Parties with respect to the settlement of this Action.

                         27.     Waiver: The waiver by one Party of any breach of this Agreement by any

                other Party shall not be deemed a waiverof any other prior or subsequent breachof this.

                 If any Party hereto engages in a material breach of the terms hereof, the other Party,

                provided that it is in substantial compliance with the terms of this Agreement, may

                terminate this Agreementon noticeto the breaching Party or sue for enforcement.

                         IN WITNESS WHEREOF, the Parties, and their counsel, have executed the

                 Agreementeffective as of the Effective Date defined above.




                                                                14 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 15 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                 PLAINTIFF MACK PEREZ-TEJADA,                       DEFENDANT MATTRESSFIRM,
                                                                    INC.,


                                                                        MAMA—>
                       DocuSignedby:



                MackPérezTéfada                                     By: Melinda Harp Via Resident + Senior
                                                                             ,                Uhren bon
                Dated:12/19/2019
                                                                    Dated:   (223/14            =


                PLAINTIFF CHRISTOPHER ESTEVEZ,

                   DocuSigned by:


                 PA Go
                     istophenEsíevez
                        12/21/2019
                Dated: a




                                                             15 of 20
                   Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 16 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                                                     EXHIBIT A - NOTICE

                              NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

                Mack Perez-Tejada and Christopher Estevez, on behalf of themselves andall others
                similarly situated, v. Mattress Firm, Inc., United States District Court for the District of
                Massachusetts, Civil Action No. 1:17-cv-12448-DJC


                   THIS NOTICE AFFECTS YOUR RIGHTS. PLEASE READ IT CAREFULLY

                This notice is to inform you of a proposedclass action settlement in the case Mack Perez-
                Tejada and Christopher Estevez, on behalf ofthemselves andall others similarly situated,
                y. Mattress Firm, Inc., United States District Court for the District of Massachusetts,
                Civil Action No. 1:17-cv-12448-DJC, pending in United States District Court for the
                District of Massachusetts (referred to as the “Lawsuit”). The Lawsuit asserts that
                Mattress Firm, Inc. (referred to as “Defendant’) failed to pay overtime, holiday and
                Sunday premium pay to commissioned sales employees working at Mattress Firm stores
                in Massachusetts. The proposed settlementaffects all individuals who worked as
                commissioned sales employees at Mattress Firm stores in Massachusetts during the time
                period from October 23, 2016 to August 1, 2019. The settlement has been preliminarily
                approvedbythe court, but is conditioned uponfinal court approval.

                                               WHAT IS THIS CASE ABOUT?

                         The individuals whoinitiated this class action, Mack Perez-Tejada and
                Christopher Estevez (referred to as the “Plaintiffs”), both former employees of Mattress
                Firm, brought claims on behalf of themselves and other commissioned sales employees
                employed at Mattress Firm’s Massachusetts stores, alleging that Defendantshad failed to
                pay them overtime, holiday and Sunday premium payin violation of 29 U.S.C.
                §207(a)(1), M.G.L. c. 149, §§ 148, 150 and M.G.L. c. 151, § 1A-1B. Defendant denies
                that it engaged in any wrongdoingorthat its conduct, as alleged, violated any statute,
                regulation or the commonlaw. ThePlaintiffs are represented by attorneys Jay
                Livingstone and John Regan of The Employee Rights Group, LLC, 185 Devonshire
                Street, Suite 200, Boston MA 02110. Defendants are represented by attorney Diane
                Saunders of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., One Boston Place, Suite
                3500, Boston, MA 02018. The parties have reached an agreementto settle the case
                without furtherlitigation, and Defendant’s records indicate that you may be eligible to
                participate in the settlement.

                                                 WHATIS A CLASS ACTION

                        In a class action, one or more person(s) called Class Representatives sue on behalf
                of those with similar claims. All of these people together are called a Class or Class
                Members. The Court resolves the issues for all Class Members, except for those who ask
                to be excluded from the Class.



                                                             16 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 17 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                                 DESCRIPTION OF THE PROPOSED SETTLEMENT

                         Thetotal gross amountofthe proposed settlement is one million two hundred
                thousand dollars and no cents ($1,200,000). Individual settlement checks to Settlement
                Class Memberswill be calculated on the following basis: Each Settlement Class Member
                will receive his or her pro rata share of the Net Settlement Fund based onhis or her
                combinedpro rata share of Defendants’ Damages Estimates for overtime, holiday and
                 Sunday pay. In addition to payments to Settlement Class Members, out of the proposed
                settlement, Defendantswill pay up to $400,000,000in attorneys’ fees and up to $30,800
                in costs incurred by the Plaintiffs’ attorneys for bringing and prosecuting the Lawsuit,
                and they will also pay the costs of administering the settlement of the Lawsuit. Incentive
                paymentsin the amount of $10,000 will be madeto each ofthe Plaintiffs who undertook
                the risk and expenseofinitiating this Lawsuit on behalf of other employees of Mattress
                Firm. Any unclaimedsettlement fundswill be distributed to Massachusetts Legal
                Assistance Corporation.

                         Plaintiffs’ counsel believes that the proposed settlementis fair, reasonable and
                adequate, based upontheir analysis of the potential damages that could be obtainedat a
                trial in this case and experiencelitigating other similar cases. There is always uncertainty
                in litigation, and even if one side winsthere is the potential for multi-year delays in final
                resolution becauseeither side mayinitiate appeals that must be decided by a highercourt.
                Furthermore, obtaining a certain payment now hassubstantial benefit in these difficult
                economic times. Plaintiffs’ counsel has concludedthat, overall, the benefits of this
                settlement are considerable and outweigh the risks of continuing with furtherlitigation.

                                WHAT IS THE LEGAL EFFECT OF THE SETTLEMENT

                        Uponfinal approvalof the settlement by the Court, all Settlement Class Members
                will be deemedto have, and by operationofthe Final Order of Approval will have
                expressly waived and relinquished, to the fullest extent permitted by law, all known and
                unknownstate and federal claims against Defendants, arising from October 23, 2016
                throughthe date of Final Approval, that were or could have been asserted in the Action
                by Plaintiffs and the Settlement Class relating to Mattress Firm’s pay and record-keeping
                practices under the Massachusetts Wage Law (M.G.L.c. 136, §§ 6, 16, M.G.L. c. 149, §§
                148, 150), Massachusetts Minimum Wage Law (M.G.L. c. 151 $$1) and/or the
                Massachusetts Overtime Law (M.G.L. c. 151, § 1A-1B), and the Fair Labor Standards
                Act of 1938, 29 U.S.C. §207(a)(1), including all claimsrelating to the non-payment of
                minimum wage, overtime pay, Sunday and holiday pay,andall related common law
                claims, such as breach ofcontract and unjust enrichment(collectively, the “Released
                Claims”).

                              WHAT OPTIONS DO I HAVE WITH RESPECT TO THE CASE
                                           AND THE SETTLEMENT?

                         1.      If You WISHto Participate in the Class Action Settlement:



                                                             17 of 20
                   Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 18 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                         You do not need to do anything to remain a memberof the Settlement Class.
                Unless you specifically request to be excluded from the Settlement Class, you will be
                deemed a memberof the Settlement Class. As a memberof the Settlement Class, you
                will be boundbyall terms of any settlement and judgmentfinally approved by the Court.
                Youwill not needto file a claim form to receive compensation under the proposed
                settlementif you remain in the class. If the Court grants final approvalof the Settlement,
                you will receive your share of the Settlement approximately 94 daysafter the date that
                Final Approval becomesfinal and unappealable.

                         2,      If You DO NOT WISH to Participate in the Class Action Settlement:

                        If you do not want to remain a memberof the Settlement Class, you must make a
                request to be excluded from the Settlement Class. If you want to be excluded you must
                serve on Optime Administration LLC a written statement containing your name, current
                address, social security number, and your request to be excluded. A form you may use to
                opt-out of the Settlementis included with this Notice. Optime Administration LLC must
                be served by mailing such materials to the following addresses, postmarkednolater than
                [INSERT DEADLINE]:
                                                   Optime Administration LLC
                                                         P.O. Box 3206
                                                       Brockton, MA 02304

                         If you submit a valid and timely request for exclusion from the Settlement Class
                you shall not be entitled to receive any benefits under the proposed Settlement, nor will
                you be boundbyits terms or any Final Judgmentif the Settlement is approved by the
                Court. You may pursue any wage claims you may haveagainst the Released Parties by
                filing your own lawsuit, subject to all applicable defenses.

                         3.      To Object to the Settlement:

                        If you wish to object to the settlement, the attorney’s fee award, or the class
                representative fee, you mustfile an objection in writing with the Court directed to Civil
                Clerk, United States District Court for the District of Massachusetts, 1 Courthouse Way,
                Boston, MA 02210 by [INSERT DEADLINE] andserve copies upon Optime
                Administration LLC at the addresslisted in subparagraph (2) above, postmarkednolater
                than [INSERT DEADLINE]. Yourobjection must contain your name, currentaddress,
                social security number, and the substance of your objections. A form you mayuse to
                object to the Settlement is included with this Notice.

                         You mayalso appearin personatthe final hearing to be held as stated below.
                You mayhire an attorney at your own expense to represent you at this hearing and in
                making objections to the settlement. If you or your legal counsel wish to appear in
                person atthe final settlement hearing, this mustbe stated explicitly in your written notice
                ofobjection. If you do notfile written objections in advanceofthe hearing, your
                objections will not be heard. If you donotfile written objections in advanceof the



                                                             18 of 20
                   Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 19 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                hearing stating that you or your counsel intend to appear in person, you will not be
                allowed to present your objectionsorally at the hearing.

                       Only Settlement Class Members whoobject to the proposed Settlementin
                accordance with these procedures shall be permitted to appeal or otherwise seek review
                ofthe Court’s decision approving the proposed Settlement. Settlement Class Members
                whofail to present objectionsto the proposed Settlement in the manner provided above
                shall be deemed to have waived any such objectionsandshall be forever foreclosed from
                making any objections (by appeal or otherwise)to the proposed Settlement.

                                     FINAL SETTLEMENT APPROVAL HEARING

                       There will be a court hearing on [INSERT DATE], at [INSERT TIME] in
                Courtroom 11 of the United States District Court for the District of Massachusetts located
                at One Courthouse Way, Boston, MA 02210. Atthat hearing, the Court will considerthe
                fairness of the settlement and whetheror notto finally approve this settlement.

                                                             UESTIONS?

                        This notice only summarizes the Lawsuit, the Settlement, and related matters. For
                more information about the Settlement, to obtain copies of the Stipulation of Settlement,
                or if you have any questions regarding the Settlement, you maycontact:

                                                   Optime Administration LLC
                                                         P.O. Box 3206
                                                      Brockton, MA 02304


                PLEASE DO NOT CONTACT THE CLERK OF THE COURT, THE JUDGE,
                THE PARTIES OR ANY OF THEIR ATTORNEYS WITH INQUIRIES.




                                                              19 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 20 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                                               EXHIBIT B—- OPT OUT FORM

                   REQUEST FOR EXCLUSION FROM CLASS ACTION (“OPT OUT”) FORM

                Mack Perez-Tejada and Christopher Estevez, on behalf of themselves andall others
                similarly situated, v. Mattress Firm, Inc., United States District Court for the District of
                Massachusetts, Civil Action No. 1:17-cv-12448-DJC

                  IF YOU DO NOT WISH TO BE PART OF THE CLASS ACTION LAWSUIT YOU
                      MUST COMPLETE,SIGN, AND SEND THIS FORM BY MAIL (POSTAGE
                         REQUIRED) POSTMARKEDONOR BEFORE[INSERT DATE].

                   IF YOU WANT TO BE PARTOFTHE CLASS ACTION LAWSUIT, AND
                     RECEIVE ANY BENEFITS THEREFROM,DO NOT SEND THIS FORM

                 By signing and returning this form,I confirm that I DO NOT wantto participate in the
                class action lawsuit entitled Mack Perez-Tejada and Christopher Estevez, on behalf of
                themselves and all others similarly situated, v. Mattress Firm, Inc., United States District
                Court for the District of Massachusetts, Civil Action No. 1:17-cv-12448-DJC (the
                “Case”). I understand that by opting out of the Case, | am giving up myright to
                participate in the Case, but understand I can file a lawsuit or other claim on my own
                behalf. By providing the following information, | affirm that I want to opt-out (or
                 exclude myself) from participating in the Case.


                 First Name                                  Middle Initial                   Last Name


                 Current Mailing Address                     City                     State           Zip

                 XXX-XX -
                 Last Four Digits of your Social Security Number

                 Date:
                                                                    Signature

                                                                    Print Name


                   IF YOU WISH TO OPT OUT, YOU MUST MAIL THIS COMPLETED FORM
                                 NO LATERTHAN[INSERT DATE] TO:

                                                   Optime Administration LLC
                                                          P.O. Box 3206
                                                       Brockton, MA 02304




                                                                20 of 20
                    Case 1:17-cv-12448-DJC Document 76-1 Filed 04/24/20 Page 21 of 21
DocuSign Envelope ID: 68E9BAF7-BB39-43CF-9CCA-4588405B648B




                                             EXHIBIT C —- OBJECTION FORM

                Mack Perez-Tejada and Christopher Estevez, on behalf ofthemselves and all others
                similarly situated, v. Mattress Firm, Inc., United States District Court for the District of
                Massachusetts, Civil Action No. 1:17-cv-12448-DJC

                                              OBJECTION TO SETTLEMENT

                Dear Sir/Madam:

                         I object to the settlement because




                First Name                                   Middle Initial                    Last Name


                Current Mailing Address                      City                      State          Zip

                XXX-XX -
                Last Four Digits of your Social Security Number

                Date:
                                                                     Signature


                                                                     Print Name



                  IF YOU WISH TO OBJECT TO THE SETTLEMENT, YOU MUST MAIL THIS
                        COMPLETED FORM NO LATERTHAN[INSERT DATE] TO:
                                                          Civil Clerk
                                 United States District Court for the District of Massachusetts
                                                         1 Courthouse Way
                                                        Boston, MA 02210

                                                                    AND

                                                   Optime Administration LLC
                                                          P.O. Box 3206
                                                       Brockton, MA 02304




                                                                                                     41166071.1




                                                                21 of 20
